UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


SAMAD SEFIANE,                                   §
                                                 §
                 Plaintiff,                      §
                                                 §
versus                                           §   CIVIL ACTION NO. 1:18-CV-354
                                                 §
BEAUMONT POLICE DEP’T, et al.,                   §
                                                 §
                 Defendants.                     §

    MEMORANDUM ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND
   ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Samad Sefiane, an inmate formerly confined at the Jefferson County Correctional

Facility in Beaumont, Texas, proceeding pro se, brought this lawsuit pursuant to 42 U.S.C.

§ 1983.

         The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends this action be dismissed as repetitious or, in the alternative,

as frivolous and for failing to state a claim upon which relief may be granted.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

evidence. Plaintiff filed objections to the magistrate judge’s Report and Recommendation. This

requires a de novo review of the objections in relation to the pleadings and the applicable law. See

FED. R. CIV. P. 72(b). After careful consideration, the court concludes Plaintiff’s objections are

without merit.

                                           ORDER

         Accordingly, Plaintiff’s objections are OVERRULED.            The findings of fact and

conclusions of law of the magistrate judge are correct, and the report of the magistrate judge is
ADOPTED. A final judgment will be entered in this case in accordance with the magistrate

judge’s recommendation.


          SIGNED at Beaumont, Texas, this 13th day of September, 2019.




                                         ________________________________________
                                                     MARCIA A. CRONE
                                              UNITED STATES DISTRICT JUDGE




                                           2
